Citation Nr: 0125505	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-11 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970, and from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 50 percent 
disability rating.  A notice of disagreement was received in 
February 1999, a statement of the case was issued in March 
1999, and a substantive appeal was received in June 1999.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
flattened affect, memory impairment, depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances resulting in a disability picture which more 
nearly approximates occupational and social impairment with 
deficiencies in his work, family relations, thinking and 
mood.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran originally filed a claim for service connection 
for PTSD in August 1994.  Service connection was granted, and 
a 10 percent disability rating assigned, in a July 1996 
rating decision.  The veteran appealed this decision, and in 
connection with the filing of a substantive appeal in January 
1997, stated that he was seeking a 70 percent disability 
rating.  However, in June 1998, the veteran stated in letters 
to both his representative and the RO that he wished to 
withdraw his appeal and accept a 50 percent disability 
rating.  A July 1998 rating decision subsequently granted a 
50 percent rating and stated that the increased rating 
satisfied all issues on appeal.  Contrary to contentions now 
advanced by the veteran' representative, the Board finds that 
the July 1998 rating decision did terminate the appeal from 
the July 1996 rating decision since the veteran expressly 
indicated in writing that he had decided to limit his appeal 
to a 50 percent rating.  AB v. Brown, 6 Vet. App. 35, 39 
(1993). 

In a September 1998 letter, the veteran indicated that he was 
having problems at work due to his PTSD.  A handwritten 
notation at the bottom of the letter is to the effect that 
the veteran was filing for an increase in his PTSD rating.  
The RO continued the 50 percent rating by rating decision in 
October 1998, and the present appeal ensued.  Both in his 
February 1999 notice of disagreement and his June 1999 
substantive appeal, the veteran has indicated that he is now 
seeking a 70 percent rating. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased disability rating for PTSD.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case, and other correspondence have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.

Further, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
several recent VA examinations, private medical opinions, VA 
treatment records, and the veteran's service medical records.  
The  veteran reported that he was being treated privately for 
PTSD, and he requested current records from that doctor in 
September 1999 and submitted a Form 21-4142 to the doctor, 
but the doctor has not responded.  The veteran's 
representative has alleged that certain private medical 
records have not been obtained and that a remand is in order.  
The Board agrees that a remand would normally ensue in such a 
situation.  However, in light of the fact that the veteran 
has expressly limited his appeal to a 70 percent schedular 
rating, there is no resulting detriment to the veteran in 
view of the following decision of the Board.  Under the 
circumstances of this case, a remand would serve no useful 
purpose but would in effect delay a beneficial result to the 
veteran.  

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  The provisions 
of Diagnostic Code 9411 provide that a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

VA examinations in October 1994 and June 1996 documented 
complaints of flashbacks, nightmares, sleep problems, 
impaired concentration and memory, irritability, exaggerated 
startle reflex, and problems controlling his anger.  Suicidal 
ideation was noted at the June 1996 examination and the 
veteran reported the his spouse had hidden his guns.  
Judgment was reported to be marginal.  He reported that his 
marriage was in good condition.  A Global Assessment of 
Functioning (GAF) score of 54 was assigned in October 1996 
and from 55 to 60 in June 1996.  

A letter from the veteran's wife in June 1996 reported that 
her husband snapped at her and their daughter for no reason, 
was often forgetful, had nightmares and was paranoid, and 
moved around in his job quite a bit.

In August 1998, a VA psychiatric examination was performed.  
The veteran complained of problems with anger control, job 
difficulties, decreased concentration, daily flashbacks and 
intrusive memories, sleep disturbances, marital stress, 
social isolation, marked startle response, and avoidance of 
war movies.  He stated that he was very irritable and lashed 
out at family members.  He denied having several close 
friends; he had one friend since high school.  His job was 
vulnerable to downsizing, and he had problems concentrating 
and learning concepts.  The veteran demonstrated difficulty 
with short term memory, and his mood was depressed.  His 
speech had a "run on" quality and he seemed distracted when 
talking about Vietnam.  Moderate PTSD was diagnosed, and a 
GAF of 50 was assigned.  The examiner observed that in light 
of his "significant" problems with his current civil 
service job, it was his "guess" that the veteran would be 
unable to keep and possibly unable to find a job because of 
his PTSD symptoms.

In June 1999, a private psychologist who the veteran stated 
was treating him for work-related problems opined that 
moderate to severe stress levels would exacerbate his PTSD 
and major depression.  A work environment with mild to 
moderate stress levels would be better for him.

A VA examination was conducted in July 1999.  He was dressed 
casually an was well groomed, although unshaven for three 
days.  The veteran showed considerable confusion when 
discussing Vietnam, and depression.  His mood was described 
as depressed and his affects as somewhat constricted.  He 
reported sleep disturbances and irritability.  During the 
interview, the veteran had difficulty remembering items such 
as his Social Security number, his daughter's age, and the 
year of his marriage.  Moderately severe PTSD was diagnosed, 
and a GAF of 55 to 60 was assigned.  The examiner felt that 
no increase in rating was warranted, but that the 50% PTSD 
rating seemed ample compensation for his present symptoms.

The veteran submitted several statements in support of his 
claim.  He indicated that he lost his job in June 1999 after 
several in-house transfers and poor performance evaluations.  
He submitted a copy of the book about the U.S. peacekeeping 
mission in Somalia.  He stated that the book triggered 
disturbing memories and reflected his own feelings about 
Vietnam.  Additionally, the veteran submitted a lengthy 
statement concerning his stressors and "self-analysis" of 
his behavior as it related to his PTSD.  The veteran 
complained of nervousness, paranoia, nightmares, trouble 
sleeping, difficulty concentrating, a short temper, and 
flashbacks.

Also presented were various work performance evaluations, 
which indicated that the veteran's performance had been 
"unacceptable" for an extended period.  A lack of 
commitment and effort in performing job duties was cited.  
Several specific examples of poor work were given.

The evidence of record in this case reveals that the veteran 
has PTSD symptoms which fit into the listed criteria for both 
a 50 percent and 70 percent rating.  For example, the 
evidence clearly shows problems with memory loss, impaired 
judgment, disturbances of motivation and mood as well as 
flattened affect.  Such symptomatology are contemplated by 
the current 50 percent rating.  However, the evidence also 
shows problems with depression, impaired impulse control and 
difficulty in adapting to stressful situations.  Suicidal 
ideation is also suggested by the record.  These symptoms are 
contemplated by a 70 percent rating. 

The Board notes that GAF scores appear to be in the 50 to 60 
range.  The GAF scale reflects the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms . . . OR any 
serious impairment in social, occupational, or school 
functioning . . . ."  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."

The Board also notes that the examiner who conducted the July 
1999 VA examination was of the opinion that continuation of 
the current 50 percent rating was warranted.  However, 
despite the opinion of the VA examiner, other evidence shows 
an increase in work-related problems which can only be 
described as significant.  The veteran's clinical symptoms 
also appear to have become more severe since 1998.  At the 
July 1999 examination, significant depression was reported, 
as was evidence of social isolation.  The symptoms were also 
reported to have an impact on personal and social 
relationships.

After considering the overall evidence and resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the veteran's disability picture more nearly 
approximates occupational and social impairment with 
deficiencies in his work, family relations, thinking and mood 
so as to warrant a 70 percent rating.  38 C.F.R. §§ 4.3, 4.7. 

Since the veteran has expressly limited his appeal to a 70 
percent rating for PTSD, the Board is not required to 
consider whether the criteria for a higher rating have been 
met.  Ab.  Nevertheless, the Board finds that the clear 
preponderance of the evidence shows that the veteran does not 
suffer persistent delusions or hallucinations, grossly 
inappropriate behavior or an intermittent inability to 
perform the activities of daily living.  There is also no 
persuasive evidence of disorientation to time or place, nor 
is there memory loss for his own name or the names of close 
relatives.  It is clear that the schedular criteria for a 100 
percent rating have not been met. 


ORDER

Entitlement to a disability rating of 70 percent is 
warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

